Exhibit 99.1 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:March 17, 2009 This investor update provides information on Continental's guidance for the first quarter and the full year 2009. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Consolidated domestic bookings for the next six weeks are running 4 - 5 points higher as compared to the same period as last year.Mainline Latin bookings are running flat to up 1 point as compared to last year.Transatlantic bookings are 5 - 6 points ahead of last year.Pacific bookings are about flat as compared to last year. For the first quarter of 2009, the Company expects both its consolidated and mainline load factors to be down 3 - 4 points year-over-year (“yoy”). Largely as a result of declining business travel, the Company has experienced yoy yield degradation, which has accelerated sequentially since January 2009 and has become significant. As a result, yoy revenue per available seat mile (“RASM”) on both a consolidated and mainline basis has deteriorated, and that deterioration has accelerated sequentially since January 2009 and has become significant as well. Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the first quarter of 2009 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $2.6 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the first quarter 2009 is expected to be between $340 and $350 million. 2009 Estimate Available Seat Miles (ASMs) Year-over-Year % Change 1st Qtr. Full Year Mainline Domestic (12.3)% (6 - 7)% Latin America 1.4% 0 - 1 % Transatlantic (2.9)% (6 - 7)% Pacific (10.2)% 7.5 - 8.5 % Total Mainline (7.7)% (4 - 5)% Regional (3.9)% (5 - 6)% Consolidated Domestic (10.7)% (6 - 7)% International (3.0)% (1 - 2)% Total Consolidated (7.3)% (4 - 5)% Load Factor 1st Qtr. 2009 (E) Full Year 2009 (E) Domestic 79% - 80% 82% - 83% Latin America 78% - 79% 80% - 81% Transatlantic 66% - 67% 75% - 76% Pacific 73% - 74% 74% - 75% Total Mainline 75% - 76% 79% - 80% Regional 70% - 71% 74% - 75% Consolidated 74% - 75% 79% - 80% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. Pension Expense and Contributions Earlier this quarter the Company contributed $50 million to its defined benefit pension plans. Based onthe status of the plans as of the beginning of the most recent plan years, the Company expects to make approximately $75 million in additional contributions to its defined benefit pension plans during the remainder of calendar year 2009. However, certain factors, including asset performance, could result inthe Company making additional contributions beyond the expected $75 million. The Company does not believe, based on asset performance year to date, thatany such additional contributions would have a material effect on the Company's unrestricted cash balance. Continental estimates that its non-cash pension expense will be approximately $250 million for 2009. This amount excludes non-cash settlement charges related to lump-sum distributions. Settlement charges are expected during 2009, but the Company is not able to estimate the amount of these charges at this time. CASM Mainline Operating Statistics 2009 Estimate (cents) 1st Qtr. Full Year CASM 10.60 - 10.65 10.53 - 10.58 Special Items per ASM 0.00 0.00 CASM Less Special Items (a) 10.60 - 10.65 10.53 - 10.58 Aircraft Fuel & Related Taxes per ASM (2.64) (2.69) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 7.96 - 8.01 7.84 - 7.89 CASM Consolidated Operating Statistics 2009 Estimate (cents) 1st Qtr. Full Year CASM 11.49 - 11.54 11.38 - 11.43 Special Items per ASM 0.00 0.00 CASM Less Special Items (a) 11.49 - 11.54 11.38 - 11.43 Aircraft Fuel & Related Taxes per ASM (2.81) (2.88) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.68 - 8.73 8.50 - 8.55 Variable Compensation In accordance with the Company's profit sharing plan, to the extent applicable, profit sharing accruals are accrued each quarter based on the actual cumulative profits earned year-to-date. For more information regarding this program, see the Company’s 2008 Form 10-K.Generally, the profit sharing program provides for a profit sharing pool for eligible employees of 30% of the first $250 million of annual pre-tax income, 25% of the next $250 million, and 20% thereafter (with certain adjustments to pre-tax income as defined in the profit sharing program). Continental has granted profit based restricted stock unit ("RSU") awards pursuant to its Long-Term Incentive and RSU Program. Expense for these awards is recognized ratably over the required service period, with changes in the price of the Company's common stock and the payment percentage (which is tied to varying levels of cumulative profit sharing) resulting in a corresponding increase or decrease in "Wages, Salaries, and Related Costs" in the Company's consolidated statements of operations.The closing stock price of $10.02 on February 27, 2009 was used in estimating the expense impact of the awards for the Company's 2009 cost estimates included herein. Based on the Company's current assumptions regarding payment percentages and the cumulative profit sharing targets to be achieved pursuant to the awards, the Company estimates that a $1 increase or decrease in the price of its common stock from February 27, 2009 will result in an increase or decrease of approximately $2 million in Wages, Salaries, and Related Costs attributable to the awards to be recognized in the first quarter 2009.For more information regarding these awards, including performance periods and how the Company accrues for the awards, see the Company's 2008 Form 10-K. Fuel Requirements (Gallons) 2009 Estimate 1st Qtr. Full Year Mainline 333 million 1400 million Regional 71 million 292 million Mainline Fuel Price per Gallon(including fuel taxes and impact of hedges) $1.85 $1.89 Fuel Hedges - As of March 13, 2009 As of March 13, 2009, the Company's projected consolidated fuel requirements were hedged as follows, excluding recently terminated contracts with Lehman Brothers: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) First Quarter 2009 WTI crude oil call options 26% $2.54 N/A N/A WTI crude oil swaps 20% 1.09 20% $1.09 WTI crude oil collars 11% 3.32 11% 2.39 Total 57% 31% Second Quarter 2009 WTI crude oil collars 34% $3.48 34% $2.61 Total 34% 34% Third Quarter 2009 WTI crude oil swaps 5% $1.31 5% $1.31 WTI crude oil collars 10% 3.21 10% 2.40 Total 15% 15% Fourth Quarter 2009 WTI crude oil swaps 5% $1.36 5% $1.36 Total 5% 5% Full Year 2009 WTI crude oil call options 6% $2.54 N/A N/A WTI crude oil swaps 7% 1.17 7% $1.17 WTI crude oil collars 14% 3.40 14% 2.53 Total 27% 21% Based on the forward curve for WTI as of March 13, 2009, the Company estimates that all of its fuel hedges (including the impact of residual unrecognized loss on the fuel hedges with Lehman Brothers) would result in a net increase in fuel expense of $0.36 per gallon in the first quarter 2009 and $0.27 per gallon for the full year 2009. For the un-hedged portion of its consolidated fuel requirements, the Company is assuming an average cost of jet fuel (including fuel taxes) of $1.49 for the first quarter and $1.62 for the full year The Company has no fuel hedge contracts beyond 2009. As of March 13, 2009 the Company had $177 million posted with its fuel hedge counterparties in the form of cashandan additional $63 million secured by one 777-200 aircraft and one 757-200 aircraft. Selected Expense Amounts 2009 Estimated Amounts ($Millions) 1st Qtr. Full Year Aircraft Rent $236 $928 Depreciation & Amortization $111 $480 Net Interest Expense* $81 $337 *Net Interest Expense includes interest expense, capitalized interest and interest income. Continental Airlines, Inc.
